Title: Wednesday October 1st. 1788.
From: Adams, John Quincy
To: 


       
         
          “Oh gentle sleep
          Nature’s soft Nurse, how have I frighted thee
          That thou no more wilt weigh mine eye lids down
          And steep my senses in forgetfulness.”
         
         In the present situation of my health I cannot possibly attend at all to study, and this circumstance with some others has determined me to spend some weeks, perhaps some months at Braintree. I spoke for a place in the stage which goes to Boston to-morrow. No business of consequence done at Court this day. Pass’d part of the evening at Mr. Jackson’s.
      